DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the recitation of “processor” provides sufficient structure to perform all claimed limitations.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (U.S. Pat. App. Pub. No. 2019/0205606 A1, referred as Zhou hereinafter).
Regarding claim 1, Zhou teaches a network-based system for automatic image segmentation (i.e., see figures 1-2 which depict an automatic image segmentation (computer system 100) as described in paras. [0034 & 0035] (autonomous artificial intelligence based medical image segmentation), [0036] (a system for intelligent autonomous medical image segmentation), [0038] (a plurality of automatic artificial intelligence based medical image segmentation algorithms stored in the segmentation algorithm database), [0039] (the segmentation algorithms include a plurality of deep learning based medical image segmentation methods), and [0041] (one or more segmentation algorithms is/are selected to perform segmenting medical image), comprising: 
a processor configured to (i.e., figure 1 and paragraph [0036]: The computer system 100 can be implemented using any type of computer device and includes computer processors):
access, via the network, a library of different image segmentation models (i.e., paragraphs [0036] (wireless/wired connection, networked computer, segmentation algorithm database), [0038] (computer 100 access segmentation algorithm database 108 via data network such as internet),  [0039] (The segmentation algorithms stored in the segmentation algorithm database 108 can include a plurality of deep learning based medical image segmentation methods), and [0040] (the segmentation algorithm database 108 stores multiple versions of each segmentation algorithm corresponding to different target anatomical structures and different medical imaging modalities; thus there are different image segmentation models stored in the database 108 which corresponds to the so-called library));  
select and apply all or a subset of the image segmentation models to be used to contour one or more anatomical structures selected by a user via a user interface (i.e., paragraphs [0035] (one or more segmentation algorithms is/are selected and applied to perform segmentation of anatomical structure, anatomical objects, imaging modalities), [0046] (user visualizes a medical image on the screen and identifies the aorta for segmentation), [0047] (via user interface, user is allowed to manually select and apply segmentation algorithms) and [0049] (select a segmentation algorithm or a combination of segmentation algorithms from the segmentation algorithm database 108 to perform the segmentation of the identified one or more target anatomical structure); also see paragraph [0075] (user input position/location of the anatomical object in the medical image)); and
combine results of different segmentation model outcomes (i.e., paragraphs [0051] (the multiple segmentations results from the multiple segmentation algorithms are fused into a single segmentation result) and [0052] (If it is determined that additional processing is needed, the method can return to step 204 at which one or more additional segmentation algorithms can be selected, and the segmentation results from the one or more additional segmentation algorithms can be combined with or replace the previous segmentation result)).
Regarding claim 2, the advanced statements as applied to clam 1 above are incorporated hereinafter.  Zhou further teaches a memory having instructions thereon, wherein when executed, the instructions cause the processor to (i.e., paragraph [0050] (the computer program instructions corresponding to the selected one or more segmentation algorithms are loaded into a memory of a computer system and executed by one or more processors of a computer system to perform the segmentation of the target anatomical structure in the medical image)): 
access a database including one or more medical images associated with a patient (i.e., paragraphs [0037] (PACS 106 stores medical images of various patients in a digital format and these medical images are accessed and received for segmentation; thus PACS 106 serves as a so-called database), [0048] (loading medical images from memory/storage of PACS 106), and [0057] (loading the medical images from a database));
access a database including the library of different image segmentation models ((i.e., paragraphs [0036] (wireless/wired connection, networked computer, segmentation algorithm database), [0038] (computer 100 access segmentation algorithm database 108 via data network such as internet), [0039] (The segmentation algorithms stored in the segmentation algorithm database 108 can include a plurality of deep learning based medical image segmentation methods), and [0040] (the segmentation algorithm database 108 stores multiple versions of each segmentation algorithm corresponding to different target anatomical structures and different medical imaging modalities; thus there are different image segmentation models stored in the database 108 which corresponds to the so-called library)); and
upon a request by the user via the user interface to contour one or more anatomical structures on one or more of the medical images (i.e., paragraphs [0035] (one or more segmentation algorithms is/are selected and applied to perform segmentation of anatomical structure, anatomical objects, imaging modalities), [0046] (user visualizes a medical image on the screen and identifies the aorta for segmentation), [0047] (via user interface, user is allowed to manually select and apply segmentation algorithms) and [0049] (select a segmentation algorithm or a combination of segmentation algorithms from the segmentation algorithm database 108 to perform the segmentation of the identified one or more target anatomical structure); also see paragraph [0075] (user input position/location of the anatomical object in the medical image)):
determine which ones of the segmentation models in the database support segmentation of at least one of the one or more anatomical structures desired to be contoured (see paragraphs [0047] (override option displayed on user interface; user selects a specific segmentation algorithm) & [0049] (segmentation context is determined based on the medical image and one or more segmentation algorithms are selected based on such context);
display to the user, on a selection screen, a list of the image segmentation models determined to support segmentation of one or more of the desired anatomical structures, and a list of the anatomical structures that each of the determined segmentation models supports (see paragraphs [0047] (override option displayed on user interface; user selects a specific segmentation algorithm) & [0049] (master segmentation artificial agent 102) described herein is overridden));
for each anatomical structure desired to be contoured, allow the user to select one or more segmentation models from the displayed list to be used (see paragraphs [0047] (override option displayed on user interface; thus user is allowed to manually select a specific segmentation algorithm);
apply the selected segmentation models to generate corresponding contours for the desired anatomical structures (see paragraph [0047] (result of user selection of a specific segmentation algorithm); 208 of figure 2 and paragraph [0051]; 506 of figure 5 and paragraph [0064];); and
display the generated contours on the one or more images for user review (see 208 of figure 2 and paragraph [0051]; paragraph [0052] (review is performed to determine whether additional process is needed wherein the additional process is one or more segmentation algorithms selected by either user or automatic agent)).
Regarding claim 3, Zhou further teaches wherein the processor is further configured to allow the user to accept or reject any of the generated contours (see paragraphs [0047] (override option as discussed above with regard to claim 2) & [0052] (acceptable or additional process is needed)).
Regarding claim 4, wherein the processor is further configured to allow the user to combine the contours obtained for the same anatomical structure using different segmentation models (see paragraphs [0051] (fusing segmentation results) & [0052]: additional one or more segmentation algorithms are selected and the additional segmentation results are combined with previous segmentation results or replaces the previous segmentation results).
Regarding claim 5, wherein the processor is further configured to allow the user to combine the contours obtained for different anatomical structures using different segmentation models (see paragraphs [0051] (fusing segmentation results) & [0052]: additional one or more segmentation algorithms are selected and the additional segmentation results are combined with previous segmentation results).
Regarding claim 6, Zhou further teaches wherein the combining is done on a weighted basis (see paragraph [0051]: fusing segmentation results based on unweighted or weighting).
Regarding claim 7, Zhou further teaches wherein the combining is done using Boolean operations (see paragraph [0052]: “combined with or replace” refers to the so-called Boolean operations).
Regarding claim 9, Zhou further teaches wherein the processor is further configured to allow the user to return to the selection screen and select a different set of segmentation models from the displayed list to generate the contours (see paragraphs [0047] (override option displayed on user interface; user selects a specific segmentation algorithm) & [0049] (master segmentation artificial agent 102) described herein is overridden); also refer to paragraph [0052]: user input is used to selected additional segmentation algorithms for segmentations).
Regarding claim 10, Zhou further teaches wherein the processor is configured to further process the generated contours prior to user review (see paragraph [0052]: in the case of automatic processing segmentation results, user input is not needed yet).
Regarding claim 11, Zhou further teaches wherein the further processing includes  automatically modifying margins of the one or more anatomical structures (see paragraph [0121]: preserve the shape by using smoothing operation which is included in the segmentation algorithms).
Regarding claim 12, Zhou further teaches wherein the further processing includes automatically rejecting selected contours (see paragraph [0052]: in the case of automatic processing segmentation results to determine whether additional segmentation algorithms are needed and the additional segmentation results replace the previous results).
Regarding claim 13, Zhou further teaches wherein the selected contours include contours of predefined planes of the one or more desired anatomical structures (see paragraph [0100]: “views are acquired and these views are clinically defined and are virtual planes cutting through…”).
Regarding claim 14, Zhou further teaches wherein the processor is further configured to allow the user to further process the generated contours after review, wherein the further processing includes modifying the generated contours (see paragraphs [0047] (override option displayed on user interface; user selects a specific segmentation algorithm) & [0049] (master segmentation artificial agent 102; the results of these segmentation are overridden by user override option as described in paragraph [0047] overridden); paragraph [0052]: user input is used to selected additional segmentation algorithms for segmentations and the additional segmentation results are either combined or replace the previous results; and structures (see paragraph [0121]: preserve the shape by using smoothing operation which is included in the segmentation algorithms).
Regarding claim 15, Zhou further teaches wherein the modifying includes cutting one or more of the generated contours at predefined locations (see paragraph [0037]: extracting segmentation results; paragraph [0095]: extracting segmented boundary); paragraph [0102]: extracting contours).
Regarding claim 16, Zhou further teaches wherein the processor is further configured to locate the predefined locations (see paragraph [0046]: aorta is selected and segmented by segmentation algorithms; paragraph [0095]: detecting location of the target landmark in the medical image; paragraph [0097]: locations 1112 and 1114).
Regarding claim 17, Zhou further teaches wherein the library of image segmentation models includes segmentation models based on deep learning (see paragraph [0098]: deep learning based medical image segmentation), and one or more of segmentation models based on atlas (see paragraph [0039]: atlas-based segmentation methods), segmentation models based on shape or appearance statistical models (see paragraph [0120]: active shape model to medical image using neural network; paragraph [0123]: statistical shape model), and machine learning based segmentation models (see paragraph [0039]: machine learning based segmentation methods).
Regarding claim 18, Zhou further teaches wherein the database including the segmentation models also includes model data associated with each of the segmentation models, wherein the model data includes one or more of a list of anatomical structures each segmentation model supports, type of protocol each anatomical structure on the list uses for contouring (see paragraph [0049]: segmentation algorithms database 108 includes multiple versions of various segmentation algorithms (note that versions refer claim “model data”) corresponding to structures, modalities, domain, qualities, etc. which are considered to be claim “structures” and “protocol”), and input data that each segmentation model requires to perform segmentation, wherein the input data includes one or more of the type of images the segmentation model requires to perform segmentation, and guidance markers (see paragraph [0039]: optimal parameter settings for performing segmentation; paragraph [0042]: parameter settings; paragraphs [0057] (segmentation masks or ground truth segmentations are obtained from database and these masks are used as a guide for segmentation as described in paragraph [0058] (generating map using corresponding mask).
Regarding claim 19, Zhou further teaches wherein the anatomical structures include one or more of organs, tissues, bones, and blood vessels (see paragraph [0003]: organs, vessels, tissues).
Regarding claim 20, further comprising:
a radiotherapy device configured to deliver radiation treatment to a patient,
wherein the processor is further configured to control the radiotherapy device to irradiate the patient according to a treatment plan based at least on the one or more  medical images of the patient and the generated contours.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou.
The advanced statements as applied to claim 1-7 and 9-19 above are incorporated hereinafter.
	Regarding claim 8, Zhou is silent in disclosing wherein the combining is done manually.
However, such manually combining the segmentation results is well known and widely used in the art (Official Notice is taken herein).
The motivation for doing so is allowed user to review the results so that the accuracy illness detection/diagnosis would be enhanced.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such manually combining in combination with Zhou for that reasons.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Han et al. (U.S. Pat. App. Pub. No. 2019/0251694 Al, referred as Han hereinafter).
The advanced statements as applied to claim 1-7, 9-17 and 19 above are incorporated hereinafter.
Regarding claim 20, Zhou is silence in further teaching claim limitations “a radiotherapy device configured to deliver radiation treatment to a patient, wherein the processor is further configured to control the radiotherapy device to irradiate the patient according to a treatment plan based at least on the one or more  medical images of the patient and the generated contours”.
However, such claim limitations are well known in the art as evidenced by Han.
Han, in the same field of image analysis, teaches a radiotherapy system (see figure 1 and paragraph [0028]) comprising a radiotherapy device configured to deliver radiation treatment to a patient (see paragraph [0028]: providing radiation therapy to a patient), wherein the processor (see 110 of figure 1, paragraphs [0028] – [0029]: computing system 110 includes processing circuitry 112 which includes a CPU/processor) is further configured to control the radiotherapy device to irradiate the patient according to a treatment plan based at least on the one or more  medical images of the patient and the generated contours (see paragraph [0029]: radiotherapy treatment plans; paragraph [0050]: treatment plans are based on patient’s medical images and generated contouring (structure obtained))).
The motivation for doing so is to improve radiation therapy by better targeting the tumors or organs having tumors.
Therefore, before the effective filing date of the instant claim invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Han in combining in combination with Zhou for that reasons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
7/2022

/DUY M DANG/            Primary Examiner, Art Unit 2667